 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 464Ronin Shipbuilding, Inc. and Union De Trabajadores Industriales De Puerto Rico. Case 24ŒCAŒ7717 January 7, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On April 14, 1998, Administrative Law Judge Arthur J. Amchan issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs1 and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order. The complaint alleges that the Respondent violated Section 8(a)(3) and (1) of the Act by discharging em-ployee Elias Martinez on June 2, 1997.  The judge found that the evidence supporting the General Counsel™s case was ﬁthinﬂ and that Martinez in fact had a chronic atten-dance problem, the asserted reason for his discharge.  The judge nevertheless found that the Respondent used this long-tolerated problem as a pretext for retaliating against a prounion employee 3 weeks after a Board rep-resentation election that the Union lost by a single vote.  Contrary to the judge, we find that the General Counsel failed to prove an 8(a)(3) violation by a preponderance of the evidence. Martinez had been a carpenter for the Respondent since May 1995.  It is undisputed that he had a long-standing record of absenteeism and tardiness.  He re-ceived one written warning for this record on October 5, 1995, but the problem continued unabated.  In 1996, he was tardy or absent approximately 100 times.2  From January 11, 1997,3 when the Respondent reopened fol-lowing its Christmas break, through June 1, Martinez had 16 more absences and 18 more tardy arrivals. The Union began its organizational campaign among the Respondent™s employees in March 1997.  During the campaign, Martinez signed a union authorization card and was one of the dozen or so employees who attended union meetings, including meetings at a bus stop visible from the Respondent™s premises.  The Respondent™s offi-cials were aware of which employees, including Marti-nez, supported the Union.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.   2 The Respondent treats arrivals after 7 a.m. as tardy, and any depar-ture prior to the 4 p.m. quitting time as absence. 3 All subsequent dates are in 1997. The Union petitioned for a Board representation elec-tion on March 27.  Thereafter, the Respondent™s Presi-dent Carlos Soto campaigned against the Union.  The judge found no credible evidence that Soto committed any unfair labor practices during the campaign.  The vote in the ensuing May 8 election was 12 for and 13 against the Union.  The Union filed a single objection to the election, which the Board subsequently overruled. Martinez was tardy or absent nine times during the critical period between the filing of the election petition and the election itself.  After the election, he was tardy on May 13, 20, and 21, and absent on May 23, 27, and 28.  On June 1, Soto decided to discharge Martinez.  On June 2, Soto gave Martinez a letter stating that he was terminated because of his latenesses and absences. In deciding that the General Counsel had proved dis-criminatory motivation for Martinez™ discharge under the Wright Line test,4 the judge correctly noted the well-settled principle that proof of animus and discriminatory motivation may be inferred from circumstantial evi-dence.5  Applying these principles, the judge inferred animus and discriminatory motivation from the close proximity in time between Martinez™ union activities and his discharge, and from what the judge found to be the pretextual nature of the Respondent™s explanation of the discharge.  We do not agree that the facts in this case justify the inferences drawn by the judge. Initially, we note that Martinez™ participation in the Union™s campaign was limited an unexceptional, that there is no evidence he was commented upon or singled out in any way for his union activities, and that, apart from his discharge, the judge found no unlawful state-ments or actions by the Respondent manifesting union animus.  The unlawful discharge finding thus necessarily rests entirely on the facts that Martinez was known to support the Union, that he was discharged 3 weeks after the Union lost the election, while a single election objec-tion was pending, and that the conduct that the Respon-dent asserted was the ground for his discharge was his persistence in behaviorŠhis tardiness and absences from workŠthat the Respondent had punished over the previ-ous 2 years only with a written warning.  The judge agreed that Martinez™ attendance record was abysmal, but concluded that the Respondent had seized on it as a pretext in order to fire a union supporter. Although we agree that the timing here is not insignifi-cant, we cannot find on this record sufficient evidence to establish that it was more probable that Martinez was  4 See Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in NLRB v. Transportation Management Corp., 462 U.S. 393 (1983); see also Manno Electric, 321 NLRB 278, 280 fn.12 (1996). 5 E.g., Fluor Daniel, Inc., 304 NLRB 970, 971 (1991), and cases cited therein. 330 NLRB No. 65  RONIN SHIPBUILDING, INC. 465fired because of his minimal union activities than that he 
was fired because the Respondent finally reached the end 
of a very long rope with regard to his unabating atten-
dance problems.  As noted above, from May 23 to 28, 
just before the June 1 decision to discharge him, Marti-
nez had been absent for 3 out of 6 days (May 23, 27, and 
28).  While the case is close, we believe that the record 

of the Respondent™s treatment of other employees with 
attendance problems precludes finding that what the 
judge admitted was a ﬁthinﬂ case made out by the Gen-
eral Counsel can carry the day.  The record shows that 
the Respondent had no formal absenteeism and tardiness 
policy linking a certain number of infractions to a par-
ticular sanction.  Although it tolerated a high degree of 
absenteeism and tardiness, it ultimately did discharge 
some employees for attendance problems that were the 
same as, or arguably less severe than, those of Martinez.  
Moreover, in some of these instances prior to the dis-
charge of Martinez, the employee was discharged with-
out any prior formal disciplinary action.  Furthermore, 

there is no evidence that the Respondent had failed to 
discharge any employee with a sustained record of ab-
sences and tardy arrivals equal to or worse than Marti-
nez™. Based on the above, we find that the General Counsel 
has failed to make the requisite initial showing that anti-
union sentiment was a motivating factor in the Respon-

dent™s decision to discharge Martinez.  Even assuming 
that the General Counsel made such a showing, we find 
that the Respondent met its rebuttal burden of showing 
that it would have discharged Martinez in the absence of 
union activities.  We shall therefore dismiss complaint in 
its entirety. 
ORDER The complaint is dismissed. 
 Ismael Rodriguez-Izquierdo, Esq., for the General Counsel.
 Jorge P. Sala and Polonio J. Garc
ia, Esqs.  (Jorge P. Sala Law 
Offices), 
of Ponce, Puerto Rico
, for the Respondent
. DECISION STATEMENT OF THE 
CASE ARTHUR J. A
MCHAN, Administrative Law Judge.  This case was tried in San Juan, Puerto Rico, on February 2Œ3, 1998. The 
charge was filed June 13, 1997, 
and the complaint was issued 
on August 29, 1997. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent, a corporation, manufactures sport fishing boats 
at its facility in Ponce, Puerto Rico, where it annually purchases 
and receives goods valued in excess of $50,000 directly from 
points outside of the Commonwealth of Puerto Rico.  Respon-

dent admits and I find that it is an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act and that the Union, Union de Trabajadores Industriales de 
Puerto Rico, is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 The General Counsel alleges th
at Respondent violated Sec-
tion 8(a)(1) and (3) in discharging employee Elias Martinez on 
June 2, 1997.  He also alleges that Ronin violated Section 
8(a)(1) in making several threat
s and in interrogating employ-
ees just prior to a representatio
n election conducted at its facil-
ity on May 8, 1997.
1 The discharge of Elias Martinez 
Elias Martinez worked for Respondent as a carpenter from 
May 1995 until his termination fo
r absenteeism and tardiness 
on June 2, 1997.  During this pe
riod he was frequently absent 
from work and also late for work
.  On October 5, 1995, he re-ceived a ﬁNotice of Error and/
or Deficiencyﬂ from Respondent 
regarding his frequent absences 
from work.  Respondent claims 
that it verbally warned Martin
ez about his continuing absences 
and tardiness in 1996 and 1997; he
 denies this.  However, no 
formal disciplinary action was 
taken against him between Oc-
tober 5, 1995, and his terminati
on on June 2, 1997.  Between 
January 11, when Respondent re
sumed operations after Christ-
mas vacation, and June 2, Martinez was absent from work on 

about 16 occasions and late 18 times.
2  His record of absences 
and tardiness in 1996 was worse than his record in 1997. 
In February 1997, the Union began an organizing drive at 
Ronin™s Ponce facility. Martin
ez signed an authorization card 
and attended several union orga
nizational meetings, some of 
which were held at a bus stop across the street from Ronin™s 

facility.  This appears to be th
e extent of his union activity.  
Several of Respondent™s 
supervisors, president, Carlos Soto and 

foremen, Amilcar Pagan, Carlos
 Velazquez, and Raul Rodri-
guez were aware that Martinez was prounion.  Carlos Soto 
actively campaigned against the Un
ion.  However, as discussed 
below, I conclude that neither 
he nor any other supervisors or 
agents of Respondent violated the Act in doing so. 
On May 8, the NLRB represen
tation election was conducted 
at Respondent™s plant.  The Union lost the election 13Œ12.  On 
May 15, the Union filed an objection to the conduct of the elec-
tion.  The sole basis for the ob
jection was an allegation that 
Foreman Carlos Velazquez ho
vered near the polling place 
while employees were casting thei
r ballots and engaged in elec-
tioneering.  This objection was overruled by the Board, which 
certified the results of the election on August 5. 
In order to prove that Respondent violated Section 8(a)(1) and (3) in terminating Elias 
Martinez, the General Counsel 
must show that union activity was a motivating factor in the 
Respondent™s decision.  Then the burden of persuasion shifts to 
Respondent to prove its affirmat
ive defense that it would have 
taken the same action even if Martinez had not engaged in un-

ion or other protected activity.  
Wright Line, 251 NLRB 1083 
(1980), enfd. 662 F. 2d 899 (1st Cir. 1981). 
To establish discriminatory mo
tivation, the General Counsel 
generally must show union or 
other protected activity, em-
ployer knowledge of that activity, animus or hostility toward 
                                                          
 1 All dates are in 1997 unless otherwise indicated. 
2 Respondent considers departure from work before its 4 p.m. quit-
ting time, as an absence and arrival 
at any time after 7 to be a tardy 
arrival. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 466that activity and a causally rela
ted adverse personnel action.  
Inferences of knowledge,3 animus,4 and discriminatory motiva-
tion5 may be drawn from circumstantial evidence rather than 
from direct evidence. 
I conclude that the General Counsel has established a prima 
facie case of discriminatory di
scharge.  Martinez engaged in 
union activity and Respondent was aw
are of it.  I infer animus 
and discriminatory motivation from
 the close proximity in time 
between Martinez™ union activitie
s and his discharge, and the 
pretextual nature of 
Respondent™s explanation of the discharge.  
On June 1, Ronin™s president, Carlos Soto, decided to fire 
Elias Martinez on the next day.  Respondent has offered no 
explanation for the timing of this decision.  Martinez™ time and 
attendance offered Respondent a reason for discipline or dis-
charge at any time during his employment at Ronin.  Ronin had 
tolerated his record over 2 years, with the exception of the Oc-
tober 1995 warning notice.  Ma
rtinez™ absenteeism and tardi-
ness were not getting any worse.  There had been no proximate 
warning notices or other instance
s of progressive discipline to 
which Martinez had been unresponsive.
6  There does not appear 
to be any reason for the sudden exhaustion of Respondent™s 
patience apart from his union activi
ty.  This being so, I find that 
the reason proffered for the termination is pretextual. 
The evidence supporting the Genera
l Counsel™s case is thin.  
There are no credible statutory violations apart from Martinez™ 

discharge nor other direct evidence of antiunion animus.  How-
ever, given Ronin™s prolonged tolerance for Martinez™ absen-
teeism and tardiness, the absence of any explanation for the 
termination decision of June 1, and the timing of that decision 
in relation to Martinez™ union activity and the election, I con-

clude Respondent bore animus towa
rd him as a result of his 
support for the Union and that his termination was motivated 
by this animus.  See
 Debber Electric, 
313 NLRB 1094, 1101Œ1102 (1994), Active Transportation, 296 NLRB 431 (1989); 
Shattuck Denn Mining Corp. v. NLRB, 362 F.2d 466, 470 (9th 
Cir. 1962). 
I reject Respondent™s contention that the fact that Martinez 
was fired after, rather than before the election negates an infer-
ence of discriminatory motivation.  The Union™s objections to 
the election were pending at the time of Martinez™ discharge.  
This provided Respondent with ample motivation to get rid of 
Martinez.  Moreover, to have discharged Martinez prior to the 
election would have been very 
risky.  Conceivably it could 
have resulted in a rerun election or even a 
Gissel
 bargaining 
order. Further, I conclude that Ronin 
has not proved that it would 
have discharged Martinez apart from his union activity.  Re-

spondent does not have objective 
criteria as to how many ab-
sences or days tardy are grounds fo
r discharge.  It does not have 
any policy as to the frequency of
 absences or tardiness that 
warrants discharge.  Ronin has 
established that in February 
1996, it has discharged one empl
oyee, Jose Humberto Perez 
                                                          
                                                           
3 Flowers Baking Co.
, 240 NLRB 870, 871 (1979). 
4 Washington Nursing Home, Inc
., 321 NLRB 366, 375 (1996). 
5 W. F. Bolin Co. v. NLRB, 
70 F.3d 863 (6th Cir. 1995). 
6 On the other hand, I reject the 
General Counsel™s argument that 
Martinez was subjected to disparate treatment because all other em-
ployees terminated for tardiness a
nd absenteeism had received progres-
sive discipline first.  While some 
other employees did receive progres-
sive discipline, there is no indication of any warnings or suspensions 

issued to Jose Humberto Perez Garcia
 prior to his termination in Febru-ary 1996. 
Garcia, for absenteeism and tardiness.  Another employee dis-
charged the same day as Garcia, Geraldo Torres Gonzalez, had 
recently been suspended for insubordination, in addition to 
being absent and tardy.  His 
case therefore does not advance 
Respondent™s argument that Martin
ez was discharged in accor-dance with a consistently applied company policy.
7 The record indicates that so
metimes Respondent tolerated 
absenteeism and tardiness and sometimes it did not.  For exam-
ple, in February 1996, when it discharged Garcia, Martinez™ 
time and attendance record was arguably as bad or worse than 
Garcia™s.  Despite the fact that Martinez had received a warning 
notice several months befo
re, Respondent took no action against him.  The record does not disclose a nondiscriminatory 
factor by which Ronin decided th
at it was time to discharge an 
employee who was habitually late and tardy. 
The General Counsel introduced timecards for a number of 
employees with significant time and attendance problems in 
1997.  Although, arguably none of
 these employee™s records is 
as bad as Martinez™, Ronin has 
not satisfactorily explained why 
it fired Martinez and not some of these other employees.  
Ronin™s president, Carlos Soto, te
stified that the absences of the 
other employees were excused 
and Martinez™ were not.  How-ever, I do not credit Soto™s testimony in this regard. 
Martinez notified his foreman whenever he was late or tardy.  
Soto claims that foremen had no authority to excuse an absence 
and that employees had to get permission from him.  There is 
no evidence that Respondent ever told that to Martinez.  In-
deed, foreman Amilcar Pagan c
onfirmed that Martinez regu-
larly informed him that he woul
d be absent.  Pagan would so 
inform Soto.  Pagan did not testify that he told Martinez that he 
must get prior approval for an absence from Soto.  Moreover, 
Soto™s testimony is belied by the fact that Martinez received no 
disciplinary action for what Soto alleges were frequently occur-
ring unexcused absences. 
Two of Martinez™ 1997 absences, one on February 21, and 
another on May 7, occurred on days on which he worked a 

second job unloading ships at port 
of Ponce, from 7 p.m. to 7 
a.m.  Assuming, as Respondent 
claims, that Martinez lied to 
Respondent as to the reason for his absences on these dates, the 
lie is irrelevant to this case. 
 Ronin did not apparently know of 
these misrepresentations when it 
fired Martinez and did not rely 
on them in its discharge letter to him.  In summary, the only 

apparent explanation for the t
iming of Martinez™ June 2, dis-charge is animus towards him as the result of his support for the 

Union.  7 Respondent also contends that it 
discharged Welchen Figueroa, Jr. 
for absenteeism in September 1995.  R.
 Exh. 8, however, indicates that 
Figueroa worked for Ronin on May 8, 1997.  Further, I am unable to 
conclude on this record that Figueroa was fired for absenteeism and 
tardiness at any time.  Similarly, 
Ronin™s reliance on the discharge of 
Ricardo Velazquez, a prounion employee, on the same day it fired 
Martinez, does nothing to advan
ce its affirmative defense. 
At trial I rejected Respondent™s 
attempt™s to introduce evidence of 
discharges for absenteeism and tardiness prior to 1995.  I did so be-
cause prior to the hearing, on Respondent™s motion, I modified the 
General Counsel™s subpoena to relie
ve Ronin from providing the Gen-
eral Counsel with employee time cards prior to 1996.  This I believe 
deprived the General Counsel of an opportunity to prove that other 
employees with records similar to th
at of Martinez had not been fired 
during this time period. 
 RONIN SHIPBUILDING, INC. 467The  8(a)(1) allegations 
The General Counsel alleges in the complaint that Ronin vio-
lated Section 8(a)(1) from about Ap
ril 1, through the first week 
in May, the month or so prior to the election, in the following 
respects. 
1.  Interrogations by Supervisor Carlos Velazquez as to the 
union sympathies and activities of employees. 
2.  Threats by Velazquez that employees would be dis-
charged if they supported the Union. 
3.  Threats by Supervisor Raul Rodriquez that employees 
would be discharged if they supported the Union. 
4.  Threats by Raul Rodriqu
ez that employees would lose 
benefits if they chose to be
 represented by the Union.  
5.  Threats by Rodriguez that the facility would close if em-
ployees chose the Union. 
6.  Threats by Supervisor Ra
mon Caraballo of reprisals if 
employees chose the Union. 
7.  Other unspecified threats by Carlos Velazquez. 
8.  Interrogation of Elias Martinez by Carlos Soto about his 
union membership, activities, and sympathies; and solicitation 
of employees for antiunion activity. 
I conclude there is insufficient evidence to establish any of 
these allegations.  The only ev
idence supporting these charges 
is the uncorroborated testimony of Elias Martinez.  I find his 
testimony unpersuasive not only because of his obvious interest 
in the outcome of this case but also because of the failure of the 
Union to make any of these a
llegations when filing objections to the election on May 15.  Moreover, I conclude that Martinez 
was not entirely candid at other 
points in his testimony.  For 
example, he asserted that he
 missed work on February 21, 
1997, due to foreign particles in 
his eye.  That evening or the 
evening before he went to work at the port of Ponce unloading 

the ship ﬁHispaniola.ﬂ  Therefor
e, despite the fact that Respon-
dent did not call Velazquez, R
odriguez, and/or Caraballo to 
controvert Martinez™ testimony,
 I conclude the General Coun-
sel™s evidence is not sufficientl
y persuasive to find the 8(a)(1) 
violations alleged. 
CONCLUSIONS OF 
LAW 1. By discharging Elias Mart
inez on June 2, 1997, Respon-
dent has engaged in unfair labor
 practices affecting commerce 
within the meaning of Section 8(
a)(1) and (3) and Section 2(6) 
and (7) of the Act. 
2.  Respondent has not violated the Act as otherwise alleged 
in the complaint. 
The Respondent having discrimi
natorily discharged Elias 
Martinez, it must offer him reinstatement and make him whole 
for any loss of earnings and other benefits, computed on a quar-

terly basis from date 
of discharge to date of proper offer of 
reinstatement, less any net interim earnings, as prescribed in 
F. 
W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). [Recommended Order omitted from publication.] 
 